Citation Nr: 0123708	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hyperlipidemia to 
include hypertriglyceridemia.

2. Entitlement to service connection for disability 
manifested by elevated liver function test results.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from October 1987 to October 
1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  A June 1994 rating decision denied entitlement 
to service connection for hyperlipidemia and 
hyperglyceridemia and a March 1995 rating decision denied, in 
pertinent part, entitlement to service connection for liver 
disease.  With respect to the June 1994 rating decision, the 
veteran filed a Notice of Disagreement in August 1994 and his 
Substantive Appeal was received in March 1995.  His March 
1995 VA Form 9 was accepted as a Notice of Disagreement to 
the March 1995 rating decision and the veteran's May 1995 
personal hearing testimony and VA Form 21-4138 are accepted 
in lieu of VA Form 9.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

For reasons stated below a remand is required.  In addition, 
the RO should consider whether any additional notification or 
development action is required under the VCAA.  In an effort 
to assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.

The veteran's service medical records show that in October 
1987, three days after he entered active service, he tested 
positive as a purified protein derivative (PPD) converter.  
He was placed on isonicotinic hydrazine (INH) therapy.  On a 
December 1987 physical examination, it was noted that a chest 
X-ray was normal and that liver function tests were within 
normal limits.  In February 1988 blood chemistry studies 
showed elevated lipid levels.  Testing in April 1988 revealed 
elevated cholesterol and triglyceride levels, which resulted 
in a diagnosis of hyperlipidemia.  June 1988 records noted 
good control of the hyperlipidemia with dietary changes and 
medication and that triglyceride levels were falling.  
Laboratory testing in November 1988 shows elevations of 
aspartate aminotransferase (AST) and alanine aminotransferase 
(ALT).  

A September 1992 routine lipid screen revealed extreme 
elevations in lipid and glyceride levels.  Repeat tests were 
consistently elevated.  He was positive for PPD conversion 
but negative for pancreatitis.  The examining physician noted 
a family history negative for hyperlipidemia.  The impression 
was questionable Type V hyperlipidemia.  An October 1992 
record indicates that the veteran was placed on gemfibrozil.  
A January 1993 record indicates a diagnosis of 
hypertriglyceridemia with mild elevations of AST and ALT.  
The examiner felt that the liver enzymes were most likely 
secondary to a fatty liver in the veteran with elevated 
triglycerides and cholesterol.  The examiner questioned 
whether a liver biopsy was in order.  

August 1993 records note continued elevated levels and 
reflect diagnoses of 1) increased lipids and triglycerides 
with mild borderline and increased total cholesterol; and 2) 
stable liver function tests with a mild increase in AST 
levels, probably secondary to a mild fatty liver or to the 
gemfibrozil.  On the service separation examination the 
veteran was noted to have elevated cholesterol and 
triglycerides; however, a liver disorder was not diagnosed.

The post-service medical evidence continues to reflect some 
elevated blood test results and opinions from various 
physicians as to the possible cause.  VA outpatient records 
from December 1993 to June 1994 indicate no sign of chronic 
liver disease but again indicate that the veteran's increased 
ALT readings could be secondary to gemfibrozil; the examiner 
noted that that was a diagnosis of exclusion.

June 1994 records indicate continued follow-up in the liver 
and lipid clinics.  Also, a June 1994 record indicates a 
diagnosis of chronic hepatitis of unclear etiology; a liver 
biopsy was recommended.

Studies at the time of a January 1995 VA examination 
continued to show increased cholesterol, lipid, triglyceride 
and uric acid levels.  On an electrocardiogram report 
conducted at that time is a handwritten note indicating the 
veteran was "borderline."  The examiner then noted that 
although the veteran had been having abnormal liver function 
tests, he was negative for Hepatitis A, B and C.  As 
pertained to his dyslipidemia, the examiner noted that the 
veteran was still on the controlling drugs, but that his 
triglycerides remained elevated and that he had occasional 
pain in the right upper quadrant.  Physical examination 
revealed no dyspnea, no chest pain, no ankle edema, no 
hemoptysis and no gastrointestinal complaints other than 
upsets due to medication.  There was no evidence of heart 
enlargement and no extremity edema.  The pertinent diagnoses 
included dyslipidemia and elevated liver function tests very 
likely due to medication but under investigation.  The 
examiner noted that the veteran was being seen by Dr. Yang in 
the VA liver clinic.

In an August 1999 addendum to a June 1999 examination report, 
a fee basis examiner indicated that it was more likely than 
not that the veteran's elevated liver function tests were due 
to fatty degeneration.  In August 1999 another VA fee-basis 
examiner stated that there was no clear-cut specific disease 
entity as the underlying cause of the veteran's metabolic 
abnormalities.  In June 2000 a VA doctor noted that 
accumulation of triglyceride in the liver cell is usually 
associated with hepatomegaly and reflects abnormal liver 
function, but that the veteran did not have any definite 
disability that could be related to the abnormal blood tests 
in 1988.  In addition, he noted that the veteran's abnormal 
blood test so close to enlistment could not have originated 
in so short a period and established pre-service existence.

The Board referred the case for a medical advisory opinion 
from VHA in February 2001 and posed several questions to be 
answered.  R. L. Benivegna, M.D., a primary care provider, 
reviewed the claims file and came to the following opinion in 
April 200l:

1. It is least as likely as not that the 
patient's elevated liver enzymes are 
indicative of liver pathology or caused by 
disease.  Appropriate lab studies have been 
done.  One note mentions imaging study 
(MRI) but I did not find results.  The 
patient has been to VA Gastroenterology, as 
well as a private gastroenterologist.  
Their diagnostic impressions have been non-
alcoholic steatohepatitis (NASH).  I would 
concur.  Once thought to be a benign 
process, recent studies have shown that in 
some patients NASH can lead to 
necroinflammation and fibrosis.  

2. Diagnosis of NASH could be confirmed by 
biopsy.  Biopsy would also help rule out 
other pathology.  The patient refuses 
biopsy.  The persistent liver enzyme 
elevation has no relation to the use of INH 
or gemfibrozil nor is it likely to be 
related to childhood exposure to lead.

3. The patient has hyperlipidemia.  It was not 
caused by INH or other medication.  
Secondary causes were explored.  The 
condition was present before hypothyroidism 
was diagnosed and persisted after 
hypothyroidism was treated.  Hyperlipidemia 
is a medical condition or "disease", not 
just a lab finding.

4. Untreated hyperlipidemia may place the 
patient at risk for atherosclerosis while 
excessively high levels of triglycerides 
may cause pancreatitis.  The record does 
not reflect that the patient has suffered 
from these disease processes to date.  

Dr. Benivegna concurred with the diagnosis of NASH 
made by a private gastroenterologist and VA 
gastroenterology.  Dr. Benivegna also stated that the 
veteran has hyperlipidemia which according to Dr. 
Benivegna is a medical condition or disease, not just 
a lab finding.  Based on this opinion, the Board 
questions whether there is a relationship between NASH 
and the veteran's hyperlipidemia.  The prefix 
"stear(o)- or steat(o)-", used in steatohepatitis, 
means combining forms demonstrating relationship to 
fat.  Dorland's Illustrated Medical Dictionary, 27th 
Edition, W.B. Saunders Company, Harcourt Brace 
Jovanovich, Inc., 1578 (1988).  "Hyperlipidemia" is 
defined as a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hyperlipoproteinemia, hypercholesterolemia, etc.   
"Hyperlipoproteinemia" is defined as an excess of 
lipoproteins in the blood, due to a disorder of 
lipoprotein metabolism, and occurring as an acquired 
or familial condition and reference is also made to 
see hyperlipidemia.  See id. at 794.  
"Hypertriglyceridemia" is defined as an excess of 
triglycerides in the blood.  See id. at 800.  

Evidence shows that the veteran had slightly elevated 
liver function studies in service and elevated 
trigylceride levels in service.  The veteran currently 
has a diagnosis of a liver disorder identified as 
NASH, although this has not been confirmed by biopsy.  
The Board questions whether the initial manifestations 
of the current liver disorder diagnosed as NASH were 
the elevated triglyceride levels and elevated liver 
function studies shown in service.  If the elevated 
triglyceride levels shown in service were not initial 
manifestations of NASH, the Board further questions if 
there is any relationship between the veteran's 
elevated triglyceride levels shown in service and the 
current liver disorder diagnosed as NASH.  A medical 
opinion should be obtained with a determination as to 
whether the elevated triglycerides in service 
represent a primary hyperlipoproteinemia or are 
secondary, possibly related to the veteran's liver 
disease diagnosed as NASH.    

With regard to the VA doctor's comment that the abnormal 
blood tests shortly after enlistment in service indicate that 
a condition existed prior to service, the regulations provide 
that every veteran is presumed to have been in sound 
condition when enrolled in service except as to defects noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  Medical 
facts and principles may be considered in determining whether 
an increase is due to the natural progress of the condition.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Temporary or intermittent flareups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  This means the base line against 
which the Board is to measure any worsening of a disability 
is the veteran's disability as shown in all of his medical 
records, not on the happenstance of whether he was symptom-
free when he enlisted.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991);Green v. Derwinski, 1 Vet. App. 320, 323 (1991); 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Accordingly, this claim is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers, VA and 
non-VA, involved in consultation and/or 
treatment of the veteran's abnormal liver 
condition and hyperlipidemia.  After securing 
the necessary release, the RO should obtain any 
records not currently associated with the 
claims file. 

3.  The veteran should be afforded a VA 
examination by a hepatologist to determine the 
diagnosis of the veteran's current liver 
disorder previously diagnosed as NASH.  If the 
examiner diagnoses a current liver disorder, 
the examiner should express an opinion as to 
the date of onset of the current liver 
disorder, whether the onset was pre-service, 
in-service or post-service.  The examiner 
should express an opinion as to whether a 
current liver disorder, if present, was 
manifested in service by elevated enzymes 
and/or elevated triglycerides.  

The hepatologist should also express an opinion 
as to whether hyperlipidemia is primary or is 
secondary to a current liver disorder.  If the 
hepatologist determines that hyperlipidemia is 
primary (of a primary hyperlipoproteinemia of 
Type I, etc) then the veteran should be 
provided a consultation, if necessary, with an 
expert in lipid diseases to assist in answering 
the questions.  The type of primary 
hyperlipoproteinemia should be specified.  

The hepatologist should also address the 
statement by a VA doctor mentioned above, that 
the veteran's abnormal blood test so close to 
enlistment could not have originated in so 
short a period and established pre-service 
existence, presumably of hyperlipidemia.  If 
the examiner determines that onset was pre-
service, then an opinion should be expressed as 
to whether it was aggravated in service.  

The claims folder and a separate copy of this 
remand should be made available to the examiner 
for review before the examination and so noted 
in the report.  All indicated testing should be 
accomplished and all findings, both negative 
and positive, should be discussed in detail.  
The rationale for all conclusions should be 
provided. 

4.  If the case is referred to a medical expert 
in lipid diseases, that specialist should 
provide an opinion as to the type of 
hyperlipidemia.  In addition, an opinion as to 
onset should be provided, whether it was pre-
service, in service or post-service.  If the 
onset was pre-service, then an opinion should 
be expressed as to whether it was aggravated in 
service.  The examiner should also express an 
opinion as to whether hyperlipidemia is a 
disease or laboratory finding.  

The claims folder and a separate copy of this 
remand should be made available to the examiner 
for review before the examination and so noted 
in the report.  All indicated testing should be 
accomplished and all findings, both negative 
and positive, should be discussed in detail.  
The rationale for all conclusions should be 
provided.  

5.  Thereafter, the RO should readjudicate this 
claim.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed 
for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


